TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00452-CR




                             Shannon Eve Meredith, Appellant

                                              v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. 3041680, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Shannon Eve Meredith seeks to appeal from an order modifying the conditions of her

community supervision. There is no right of appeal from such an order. Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977).

              The appeal is dismissed.




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 6, 2006

Do Not Publish